 In' the Matter of THE YOUNGSTOWN SHEET AND TUBE COMPANYandUNITED STEELWORKERS OF AMERICA, CIOCase No. 8-R-1367.-Decided May 16, 1944Mr. F. W. Schesler,of Youngstown, Ohio, for the Company.Messrs. Ernest iri oneskyandJames P. Gri fin,both of Youngstown,Ohio, for the Union. -SMr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION.-STATEMENT OF THE CASEUpon an amended petition duly filed by United Steelworkers ofAmerica, CIO, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof The Youngstown Sheet and Tube Company, Youngstown, Ohio,vided for an appropriate hearing upon due notice before R. N. Den-,ham, Trial Examiner.Said hearing was held at Youngstown, Ohio,on April 11, 1944.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.from prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY5The Youngstown Sheet and Tube Company, an Ohio' corporation,is engaged in the' business of manufacturing, purchasing, selling, anddistributing iron, steel, and other metal products.For this purpose itoperates several plants located in Ohio, Pennsylvania, Indiana, andIllinois, and at various other' points in the United States. It alsoowns and operates coke, iron, and zinc mines located throughout the56 N. L. R. B. No. 107:559 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited, States.We are concerned here with the Company's operationsat what is known as the Youngstown, Ohio, District, comprising thelinked under common management.During the year 1942, the Com-pany purchased iron, steel, and other products valued in excess of$48,000,000, of which more than 50 percent was purchased from pointsoutside the,States in which the various production plants are located.During the same period, the Company manufactured products valuedat more than $122,000,000, more than 50 percent of which was shippedlocated.With respect to the plants in the Youngstown District,i. e., _the Campbell," Brier Hill, andHubbard plants, the purchases of theCompany exceeded $10,000,000 during the .year 1943, of which morethan 50 percent was received from points located outside the State ofOhio.During the same year more than 50 percent of the finished-products of these plants, valued iri excess of $10,000,000, was shippedto points located outside the State of Ohio.The Company admits that it is engaged in commerce Within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company, has refused several requests of the Union, both writ-ten and oral, for recognition as the collective bargaining representa-tive of the clerical employees engaged in'the plants constituting theYoungstown District of the Company in the absence of certification bythe Board.The Company-is currently operating under a collective bargainingagreement with the Union covering all production and maintenanceemployees, excluding,inter alia,clerical employees in the plants in-tends that, because of this fact, the Union is estopped from seeking torepresent the clerical employees in question.In disposing of the samecontention made by the Company in a prior Proceeding,' we stated"the prior' exclusion of certain categories of employeesfrom a particular bargaining, unit established by' agreement; or'The record discloses that the Struthers plant, hereinafter referred to, is considered partof the Campbell plant2Matter of The Youngstown Sheet and Tube Company,54 v; L R B 1393. THE E-YOUNGSTOWN SHEET AND TUBE COMPANY-561otherwise, does not act as an estoppel against the subsequent or-ganization of such employees by the same labor organization asrepresents the'previously established unit, particularly where,,ashere, such labor organization made no commitment not to'seek therepresentation of such employees.Accordingly, we find this con-tention of the Company to be without merit."'For the reasons-expressed in our prior decision, we And no merit to thecontention advanced by the Company in the instant case.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found appr6priate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.IV. THE APPROPRIATE UNITBoth parties agree that all clerical employees of the Company atits Campbell (including Struthers) and Brier Hill plants,4 but exclud-ing all plant-protection employees, employees engaged in the generaloffice of the Company located at Youngstown, Ohio, and all employeesengaged in classifications listed on Appendix A attached hereto, con-stitute an appropriate unit.They disagree with respect to the classi-fications hereinafter discussed, the Company contending that all em-ployees engaged therein should be excluded from the unit, whereasthe Union contends that they should be included.Buyer's clerk.-Thisemployee is the stenographer to the buyer andperforms various clerical functions in the purchasing department.The normal performance of his ,duties do not provide this employeewith access to matters relating to the industrial relations of the Com-pany.Under these circumstances, we are of the opinion that he mayproperly form part of a clerical unit.We shall include buyer's clerks.Standards setters.-Theseemployees, attached to the standards de-partment, are concerned with the setting of rates of pay for variousjobs in the machine shop.Their duties consist of making analysesand computations with respect to the time and production of employeesin that shop, and measuring their findings against' pre-determinedstandards, if such standards are available, or against time-studies.From the data collected, these employees issue proposed rates of paywhich are passed upon by their supervisors. It is undisputed that the'The Field Examiner reported that the Union submitted 210 designations and that-tbeunit alleged by the Union to be appropriate contained approximately 600 employees.The parties stipulated that there are no employees in the Hubbard plant (which issituated within the Youngstown District of the Company) who could properly be includedwithin the unit.587784-45-vol 56-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork of these employees has"an intimate and immediate effect uponthe setting of wages and costs.As noted in Appendix A, the Unionagrees that all other employees in, the standards department of theCompany are properly excluded from a clerical unit.We are of theopinion that the work of standards setters is sufficiently akin to thatof time-study employees and other "first line" men iii the standardsdepartment to Varrant their exclusion also.Accordingly, we shallexclude them.Employment department employees.-Therecord does not disclosewhich employees in this department the Union desires to include.However, it does show that the normal performance of the duties ofall employees in the employment department requires that they havefree access to all personnel and employment records.Under thesecircumstances, we shall exclude them from the unit.'Clerk in the masonry department of the Campbell plant and typist-clerk in the masonry department of the Brier Hill plant.-Therecordreveals that these two employees act as stenographers and clerks forthe general foreman and the superintendent's clerks.All matters per-taining to the operation and administration of their respective depart-ments, including confidential communications referring to laborrelations, grievances, 'and other matters of similar import, pass through_their hands.Under these circumstances, we are of the opinion thatthese employees come within our customary definition of confidentialemployees, and we shall, therefore, exclude them from the uniteWe find that all clerical employees of the Company at its Campbell(including Struthers) and Brier Hill plants, including,buyer's clerks,but excluding all plant-protection employees, employees engaged inthe general office of the Company located at Youngstown, Ohio, allemployees engaged in classifications listed on Appendix A, standardssetters in the standards department, all employees in the employmentdepartment, the clerk in the masonry department of the Campbellplant, the typist-clerk in the masonry- department of the Brier Hillplant, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in 'the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate,for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act._V.THE DETERMINATION Or REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, among the em-ployees in the appropriate unit who were employed during the pay-.5Matter ofSpicer Manufacturing Corporation,55 N L R B. 1491.6Matter of Creamery Package Manufacturing Company,34 N. L. R. B.108, 110 THE YOUNGSTOWNSHEET ANDTUBE COMPANY563roll-period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and'Regulations-Series 3, it is hereby ,'DIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining ,with The YoungstownSheet and Tube Compainy, Youngstown, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United 'States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by United,Steelworkers ofAmerica', ' CIO, for the purposes of collectivebargaining.APPENDIX ACampbell Works:Excluded positionsPurchasing Department _'_______ BuyerAssistant BuyerChief ClerkChief of SalvageExpediterHead StenographerHead Invoice ClerkGeneral Superintendent's Oflice___, StenographerFile Clerk and StenographerChief ClerkSecretary toAssistantGeneralSupt. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorks Accounting______________Squad LeaderChief Production ClerkChief Cost ClerkHead StenographerAssistant Chief Cost ClerkHead WeighmasterAssistant Head WeighmasterSalary Payroll ClerksCashierSecretaryPaymasterRate ClerkGeneral ClerkForeman(Time Clerks)Foreman(Shop Clerks)Chief TimekeeperAssistant Chief TimekeeperDivision Head,Assistant Chief StorekeeperStorekeeperIndustrial Relations Department_All employeesStandards Department-----------All employees,except standardssettersBuildings Department__'_________Telephone OperatorSafety Department______________InspectorStenographerClerkClaims Department--------------StenographerShops Department______________ Stenographer and ClerkSuperintendent'sClerkGeneral Maintenance____________Superintendent'sClerkChief ClerkDrinkingWaterInspector (Su-pervisor)Masonry________________________ Superintendent's ClerkGeneral Engineering____________Construction Cost EngineerEstimatorExpediterSecretary to Chief EngineerHead StenographerChief ClerkConstruction Cost ClerkSquad Leader(Draftsmen)Field Engineer THE YOUNGSTOWN SHEET AND TUBE COMPANY565Construction________'____________ Superintendent's ClerkField EngineerInspector (Technical)Steam Power and Air__________ ,Superintendent's ClerkStenographerFuel Engineering -------------- Superintendent's ClerkAssistant Engineer (Technical)Chemical_______________________ General ForemanForeman Coke PlantSupervisor Chemical ProcessForeman Raw MaterialsSuperintendent's Clerk and StenographerMetallurgical____________Plant MetallurgistMetallurgical,AssistantMetallurgistTester ForemanObserver ForemanSpecial RepresentativeChief Sales and Claims ClerkProcessing Engineer .Secretary to SuperintendentAssistant Metallurgist (Technical)Foreman TesterAsst.TubeMillMetallurgist(Technical)Instrument Technician (Techni- 'cal)Foreman Strip Mill LaboratoryInspectionDepartment --------- Chief ClerkSecretary and StehographerMaster Gauger '(Technical)Transportation and Labor Dept__ Chief ClerkSuperintendent's ClerkScheduling and Shipping Dept__ Superintendent's ClerkSchedule Clerk, (Administrative)Chief Schedule ClerkAsst. Chief Schedule ClerkChief PlannerChief ProviderChief Service Clerk.Chief BillerChief Car Service ClerkAsst. Chief Car Service ClerkChief Schedule Clerk (Lap Weld)Head Tallyman 566DECISIONSOF NATIONALRoll Shop Department-----------Coke Plant Department ----------Blast Furnace Department______Bessemer Department-----------Open Hearth Department_______Bloom and Kelp Department____Merchant Mill Department------Rod and Wire Department______Hot Strip Department_________-Cold Strip Department---------Tube Mill Department----------Seamless ,Department ----_______Coupling Department___________Brier Hill:Superintendent'sOffice ----------Maintenance Department -------Masonry Department ------------Chemical Department ----------Transportation and Labor Dept_;Schedule and Shipping ' Dept____CokeWorks Department___,____Blast Furnace Department______Open Hearth Department-------LABOR RELATIONS BOARDSuperintendent's ClerkSecretary to SuperintendentSuperintendent's ClerkSecretary to SuperintendentSuperintendent's ClerkSuperintendent's ClerkSuperintendent's ClerkScrap Inspector (Administrative)'Sulierintenclent's ClerkSuperintendent's ClerkSuperintendent's ClerkSuperintendent's ClerkSuperintendent's ClerkSuperintendent's ClerkClerk and Stenographer_Superintendent's ClerkMechanical Engineer (Technical)Superintendent's ClerkClerk11Secretary to SuperintendentPhotographerSuperintendent's ClerkSuperintendent's ClerkForemanChief ClerkChief BillerChief ProviderAssistant Chief Schedule ClerkSuperintendent's ClerkSuperintendent's ClerkSuperintendent's ClerkScrap InspectorPracticeMan (Administrative)Blooming and Rod Department-- Superintendent's ClerkPlate Mill Department--,-------- Superintendent's ClerkElectricWeld Department------ SecretarySuperintendent's ClerkWorks Accounting ------------- Division HeadBlast, Furnace Department______Payroll Clerk (Supervisor)Superintendent's StenographerSuperintendent's Clerk